DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 5/24/2022. Currently, claims 1-12 are pending and claims 3-5, 9 and 12 are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US Publication No.: 2014/0116651) in view of Kodani et al. (US Publication No.: 2012/0217630 hereinafter “Kodani”).
With respect to claims 1-2, Tong discloses a heat dissipation device (Fig. 6B), comprising: a base (11); a plurality of fins protruding side by side from the base (Fins 208 and 203), and the fins respectively comprising a plurality of first end edges and a plurality of second end edges opposite to each other (Fig. 6B, top and bottom of fins 208 and 203), wherein the first end edges are connected to the base (Bottom of fins 208  and 203 on base 201); and a plurality of strip-shaped plates parallel to the base and connected to at least a part of the second end edges of the fins (strip-shaped plates 202 on top of 203), a plurality of strip-shaped openings formed between the strip-shaped plates and the base (Openings 205), the fins, and the strip-shaped plates collectively surrounding a plurality of chambers in a non-closed manner (Openings under 205 connect to chamber 204), and each of the strip-shaped openings connected to the corresponding chamber (Fig. 6B) and in any two adjacent strip-shaped plates of the strip-shaped plates, a projection of one of the two adjacent strip-shaped plates projected to the base does not overlap with a projection of an other one of the two adjacent strip-shaped plates projected to the base (Fig. 6B, all strip-shaped plates 203 are on the same plane and do not overlap each other).
Tong is silent to a distance between two adjacent fins of the fins is S, a width of any one of the strip-shaped openings is d, and d/S is between 0.01 and 0.4 (as per claim 1) wherein the d/S is between 0.1 and 0.35 (as per claim 2).
Kodani disclose that the width of the fins and the length between adjacent fins can vary depending upon a desired heat radiation performance which can vary depending upon the flow analysis and heat transfer analysis (Para 0023-0042). Therefore, the width and length between fins is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness and length between fins can vary to optimize the values of the heat radiation performance. Therefore, since the general conditions of the claim, i.e. that the width of the fins and the length between the fins can vary, were disclosed in the prior art by Kodani, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a distance between two adjacent fins of the fins is S, a width of any one of the strip-shaped openings is d, and d/S is between 0.01 and 0.4 (as per claim 1) wherein the d/S is between 0.1 and 0.35 (as per claim 2). 
With respect to claim 6, Tong and Kodani teach the heat dissipation device according to claim 1 as discussed above. Tong also discloses wherein the number of the strip-shaped plates is less than the number of the fins (Fig. 6B, less number of 202 plates compared to fins 208 and 203), the fins comprise a plurality of first fins and a plurality of second fins that are alternately disposed, and the strip-shaped plates are respectively connected to the first fins and not connected to the second fins (Fig. 6B, first fins 203 that are connected to 202 and second fins 208 alternate in pairs).
With respect to claim 10, Tong and Kodani teach the heat dissipation device according to claim 1 as discussed above. Tong also discloses wherein the strip-shaped openings are staggered to a plurality of center lines of the chambers (Fig. 6B, openings 205 are staggered above the horizontal center line of chamber 204. Nothing in the claim discloses if the center line is vertical or horizontal).
With respect to claim 11, Tong and Kodani teach the heat dissipation device according to claim 10 as discussed above. Tong also discloses wherein two adjacent strip-shaped openings of the strip-shaped openings are grouped into various groups, and the two strip-shaped openings in each group are close to each other (Fig. 6B, entire device is close to each other. The heat sink of Tong teaches these broad limitations).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US Publication No.: 2014/0116651) in view of Kodani et al. (US Publication No.: 2012/0217630 hereinafter “Kodani”) and further in view of Kendrick et al. (US Patent No.: 5,042,257 hereinafter “Kendrick”).
With respect to claim 7, Tong and Kodani teach the heat dissipation device according to claim 6 as discussed above. Tong does not disclose wherein the second fins have round corners or lead angles at the end edges away from the base.
Kendrick teaches fins that are tapered or have round corners (Fig. 2, fins 18 have tapered corners). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins of Tong to be rounded as taught by Kenrick to improve thermal performance (Col. 2, lines 29-44).
With respect to claim 8, Tong and Kodani teach the heat dissipation device according to claim 1 as discussed above. Tong does not disclose wherein the strip-shaped plates have round corners or lead angles.
 Kendrick teaches fins that are tapered and would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the strip-shaped plate fins of Tong to be rounded as taught by Kenrick to improve thermal performance (Col. 2, lines 29-44).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the Li reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763